Citation Nr: 0933058	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder diagnosed as major depressive disorder 
with psychotic features, paranoid personality disorder.

2.  Entitlement to service connection for a psychiatric 
disorder diagnosed as major depressive disorder with 
psychotic features, paranoid personality disorder.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was previously before the Board in September 2007 
when it was remanded for further development.

In a statement received in March 2008, the Veteran raised the 
issue of service connection for the great toe and stated that 
a prior decision that was made on his feet should have been 
for the great toe.  As this matter has not yet been addressed 
by the RO, it is referred back for the appropriate 
consideration.

The issue of entitlement to service connection for a 
psychiatric disorder diagnosed as major depressive disorder 
with psychotic features, paranoid personality disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for major 
depressive disorder with psychotic features, paranoid 
personality disorder in May 1988.  The Veteran did not file 
an appeal.

2.  The evidence received since the final May 1988 RO denial 
is new and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a 
psychiatric disorder diagnosed as major depressive disorder 
with psychotic features, paranoid personality disorder.




CONCLUSIONS OF LAW

1.  The May 1988 decision of the RO denying service 
connection for major depressive disorder with psychotic 
features, paranoid personality disorder is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for major 
depressive disorder with psychotic features, paranoid 
personality disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1988 RO rating decision, the Veteran was denied 
service connection for major depressive disorder with 
psychotic features, paranoid personality disorder on the 
basis that there was no evidence of any nervous condition in 
the Veteran's service treatment records.  At the time of the 
May 1988 RO rating decision the pertinent evidence of record 
included the Veteran's service treatment records, a statement 
from Dr. E.D. dated in April 1988, and a VA inpatient 
treatment record regarding psychiatric treatment.

The Veteran was notified of the decision in June 1988 and did 
not appeal.  Accordingly, the RO decision became final based 
on the evidence then of record.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition. Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran 
claims he has shell shock, however, the medical records show 
a diagnosis of major depression, which is the diagnosis that 
was of record at the time of the prior denial.  Accordingly, 
new and material evidence is required to reopen the claim.

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
in February 2005.  The Board also notes that the Veteran had 
previously called the RO, on November 20, 2001, indicating 
that he was filing a claim for service connection for a 
psychiatric disorder.  The pertinent evidence received 
subsequent to the May 1988 RO rating decision includes 
statements of the Veteran and statements of friends of the 
Veteran.  The Veteran indicated in his statements that he has 
had psychiatric trouble since a training incident in service 
and that this trouble has manifested as reduced work 
productivity, forgetfulness, and disorientation.  

The Board finds that the evidence submitted since May 1988 RO 
rating decision is new in that it was not associated with the 
claims folder prior to the May 1988 RO rating decision.  In 
addition, the Board finds that the evidence is material 
because it provides evidence that the Veteran has had 
symptoms ever since a reported incident in service.  The 
Board notes that the Veteran is competent to report that he 
has had a reduction in his work productivity, forgetfulness, 
and disorientation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In addition, lay witnesses are competent 
to provide testimony of no psychiatric symptoms prior to 
service, psychiatric symptoms in service, and psychiatric 
symptoms after separation from service.  Ascherl v. Brown, 4 
Vet. App. 371, 376 (1993). 

Presuming the credibility of the Veteran's lay statements for 
the limited purpose of reopening the claim, the Board finds 
that new and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
diagnosed as major depressive disorder with psychotic 
features, paranoid personality disorder, has been received, 
and that the appeal must be granted to that extent.  As the 
claim has been reopened the Board will not discuss whether 
proper notice regarding reopening was issued.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a psychiatric disorder, diagnosed as 
major depressive disorder with psychotic features, paranoid 
personality disorder has been presented; to this extent only, 
the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a 
psychiatric condition that he related to service.  The 
Veteran contends that his current psychiatric condition is 
related to live fire obstacle course training in service and 
that he has had symptoms of his psychiatric condition since 
separation from service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
condition.  In February 1988 the Veteran was treated as an 
inpatient at the VA Medical Center for brief reactive 
psychosis.  In April 1988 the Veteran was diagnosed with 
major depressive disorder by a private physician, Dr. E.D.

The Veteran reports that he has had symptoms of his 
psychiatric condition since separation from service.  The 
Veteran indicates that after the live fire exercises in basic 
training he completed his service in a "dejected, zombie 
like state."  He reports that upon separation from service 
his work productivity was significantly less than his pre-
service productivity.  The Veteran's spouse has reported that 
the Veteran has been sick throughout their married life.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his psychiatric disorder.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran's post-service treatment records 
reveal that the Veteran has been diagnosed with major 
depressive disorder with psychotic features, paranoid 
personality disorder.  The Veteran has indicated that he has 
had symptoms of his psychiatric condition since separation 
from service.  As such, the Board finds that the claim must 
be remanded for the Veteran to be afforded a VA medical 
examination regarding the etiology of any psychiatric 
disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric condition, to include 
major depressive disorder with psychotic 
features, paranoid personality disorder, 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology, the lay statements of 
record relating to the Veteran's 
psychiatric condition since service, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any psychiatric 
condition, to include major depressive 
disorder with psychotic features, 
paranoid personality disorder, is related 
to or had its onset during service, and 
particularly, to his report of exposure 
to live fire training.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


